DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because “two of the derailment protection device” should be in plural form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 19-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerelles (US Pub 2019/0106292 A1). Zerelles discloses an elevator system (title) that is suitable both for normal operating situations and for emergency situations, the elevator system comprising: 
Re claim 16, an elevator car (15) adapted to move within an elevator shaft (fig. 1); a guide means (23) connected to the elevator car; a derailment protection device (fig. 2: 41 and the entire housing bracket is construed as the derailment protection device) connected to the elevator car; a guide rail (13,27) having a first subregion (59) that is contacted by the guide means to guide the elevator car along the guide rail and having a second subregion (35) that contacts the derailment protection device during the emergency situations; and wherein a clearance (clearance shown in fig. 2) between the derailment protection device and the second subregion of the guide rail maintains the derailment protection device and the second subregion of the guide rail spaced apart during the normal operating situations (fig. 2).
Re claim 19, wherein, during the emergency situations (fig. 3), the clearance between the derailment protection device and the second subregion of the guide rail is eliminated and the second subregion and the derailment protection device cooperate to prevent derailment of the elevator car (par [0033]).
Re claim 20, wherein at least two of the derailment protection device are connected to the elevator car for each of the guide rail guiding the elevator car (fig. 2 shows at least two).
Re claim 21, wherein the derailment protection device is a first derailment protection device connected to an upper end of the elevator car, and including a second derailment protection device connected to a lower end of the elevator car (upper end is defined along section line 21 in fig. 1 but should be “32” as recited in the spec while lower end is defined along section line 31; par [0021] describes the lower guide and upper guide are of identical embodiment as that shown in fig. 2, therefore they both comprises a derailment protection device 41).
Re claim 22, wherein the second subregion of the guide rail also provides a braking region (region of 35 engaging with 51) for a gripping device (51) connected to the elevator car.
Re claim 23, wherein the derailment protection device is formed as a component of the gripping device (fig. 2).
Re claim 24, wherein the derailment protection device is formed as a housing of the gripping device (fig. 2).
Re claim 25, wherein the derailment protection device has a sliding element (43) or rolling element that cooperates with the second subregion of the guide rail (fig. 3).
Re claim 26, wherein the derailment protection device has a first region (fig. 2: lower horizontal section that includes 27) adapted for fastening to the elevator car (fig. 2 shows the first region includes element 27, when compared to fig. 1 element 27 is fastened to the car via 21) and a second region (fig. 2: top left horizontal section that includes 41 and 51) that cooperates with the second subregion (35) of the guide rail during the emergency situations (fig. 3).
Re claim 27, wherein the derailment protection device has a third region (fig. 2: vertical section shown connected between the first region and the second region) that connects the first region and the second region to each other whereby the first region and the second region are oriented parallel to each other (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerelles (US Pub 2019/0106292 A1). Zerelles discloses the elevator system (as cited above). Zerelles does not disclose:
Re claim 17, wherein the derailment protection device is spaced at least 1 mm away from the second subregion of the guide rail during the normal operating situations.
Re claim 18, wherein the derailment protection device is spaced at least 1 mm from the guide rail during the normal operating situations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the spacing as claimed so that the derailment protection device can quickly engage the rail during an emergency and but eliminate any frictional engagement during normal operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerelles (US Pub 2019/0106292 A1) in view of Piech et al. (US Pat 9,469,505 B2). Zerelles discloses the elevator system (as cited above):
Re claim 30, wherein the guide rail is shaped asymmetrically (fig. 2: the guide rail would be asymmetric along a horizontal center line).
Re claim 31, wherein the second subregion of the guide rail is shaped asymmetrically (fig. 2: the second subregion 35 would be asymmetric along a vertical center line).
Zerelles does not disclose:
Re claim 28, wherein the derailment protection device is formed from a section of a metallic profile or a deformed metallic blank.
Re claim 29, wherein the guide rail is formed from at least one metal sheet.
Re claim 32, wherein the second subregion of the guide rail is shaped as a fold of the at least one metal sheet.
However, Piech discloses a guide rail (14):
Re claim 28, wherein the derailment protection device is formed from a section of a metallic profile or a deformed metallic blank (fig. 2-10 show a metal sheet may be formed into various shape).
Re claim 29, wherein the guide rail is formed from at least one metal sheet (title and fig. 2).
Re claim 32, wherein the second subregion of the guide rail is shaped as a fold of the at least one metal sheet (fig. 2-10 show a metal sheet may be formed into various shape, including the second subregion disclosed by Zerelles).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to form the guide rail from metal sheet, as taught by Piech, to reduce the amount of material used as there are hollow cavities within the body and reduce the cost.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654